
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 342
		IN THE HOUSE OF REPRESENTATIVES
		
			July 7, 2011
			Ms. Norton (for
			 herself, Mr. Blumenauer,
			 Mrs. Christensen,
			 Mr. Faleomavaega,
			 Mr. Farr, Ms. Fudge, Mr.
			 Grijalva, Mr. Hastings of
			 Florida, Ms. Jackson Lee of
			 Texas, Mr. Lewis of
			 Georgia, Mr. Loebsack,
			 Mr. McGovern,
			 Mr. Nadler,
			 Mrs. Napolitano,
			 Mr. Payne,
			 Mr. Rangel,
			 Ms. Richardson,
			 Mr. Sablan,
			 Mr. Serrano,
			 Ms. Slaughter,
			 Ms. Speier,
			 Ms. Wilson of Florida, and
			 Mr. Young of Alaska) submitted the
			 following resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		RESOLUTION
		Expressing support for the designation of
		  July 30, 2011, as National Dance Day.
	
	
		Whereas the many forms of dance expression in the United
			 States represent the Nation’s rich artistic, regional, and ethnic
			 diversity;
		Whereas dance forms in the United States span the spectrum
			 from classical to popular and from ballet to tap, and also include the many
			 popular line and partner dances of today;
		Whereas dancing is an activity that helps improve heart
			 health, burn calories, strengthen muscles, and improve flexibility;
		Whereas health officials have repeatedly
			 documented an overweight and obesity epidemic in the United States;
		Whereas an estimated 32 percent of children
			 and teens in the United States ages 2 to 19, and an estimated 68 percent of
			 adults in the United States ages 20 and older, are overweight or obese;
		Whereas childhood obesity in the United States has more
			 than tripled in the past 30 years;
		Whereas dancing, in all its variations, is a popular form
			 of physical exercise;
		Whereas Nigel Lythgoe, executive producer of, and
			 celebrity judge for, the dance-themed television show So You Think You
			 Can Dance, in association with the Dizzy Feet Foundation and the Larry
			 King Cardiac Foundation, will celebrate July 30, 2011, as National Dance Day in
			 the Nation’s capital on the National Mall and throughout the United States;
			 and
		Whereas the last Saturday in July is an appropriate date
			 on which to annually celebrate National Dance Day: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)supports the
			 designation of National Dance Day to celebrate our commitment to dance and
			 physical fitness across the United States; and
			(2)acknowledges that
			 promoting dance can make an important contribution to encouraging physical
			 fitness and reducing overweight and obesity.
			
